                                                              'A8.,?®':?^?'
                                                            SWSSK^3~^
                                                      US.D^-ASsaa


             IN THE UNITED STATES DISTRICT COURT&
             FOR THE NORTHERN DISTRICT OF
                       ATLANTA DIVISION
                                                    .^teiffis & Qask
                                                        '"^^U^fc^'ete*
UNITED STATES OF AMERICA

                                        CRIMINAL CASE NO.

V.                                      1:16-CR-340-ODE-JKL

HECTOR HERNAN RAMIREZ-BRAVO




                                ORDER

     This criminal case is before the Court on Defendant Hector

Hernan Ramirez-Bravo'' s First Motion in Limine filed January 9,

2019 [Doc. 53] and the Non-Final Report and. Recommendation

("R&R") of United States Magistrate Judge John K. Larkins III

filed August 2, 2019 [Doc. 64]. No objections have been filed

to the R&R.1 For the reasons provided below, the Court DENIES

WITHOUT PREJUDICE Defendant's First Motion in Limine and ADOPTS

the R&R as the opinion and order of the Court.

I. MOTION IN LIMINE

     On September 21, 2016, a grand jury indicted Defendant,

charging him with conspiracy to distribute at least five

kilograms of cocaine while knowing, intending, and having

reasonable cause to believe that it would be unlawfully imported

into the United States [Doc. 1]. Defendant alleges that after

his indictment, he participated in plea discussions on three

occasions [Doc. 53 at 1] . Each time, DEA Agents allegedly

questioned Defendant and took notes during the questioning [Doc.




     1 Defendant filed a Notice of No Objections to the
Magistrate Judge''s Non-Final Report and Recommendation on
September 18, 2019 [Doc. 69].
53 at 1] . On January 9, 2019, Defendant filed his First Motion

in Limine [Doc. 53] to limit the introduction or use of

statements Defendant made during interviews in connection with

plea negotiations under Federal Rule of Criminal Procedure 11

and Federal Rule of Evidence 410.

     There exists "a strong presumption that the statements made

during a plea colloquy are true." United States v. Chandler,

701 F. App'x 776, 778 (llth Cir. 2017); ^ee also mii£ed_S^a£^s

v. Medlock, 12 F.3d 185, 187 (llth Cir. 1994) ("There is a

strong presumption that the statements made during the colloquy

are true.//). Federal Rule of Criminal Procedure ll(f) provides

that "[t]he admissibility or inadmissibility of a plea, a plea

discussion, and any related statement is governed by Federal

Rule .of Evidence 410.// Fed. R. Crim. P. ll(f). Rule 410

states, in relevant part/ that "any statement made in the course

of any Rule 11 proceeding is not admissible against a defendant

in a civil or criminal case." Chandler, 701 F. App'x at 778

(citing Fed. R. Evid. 410(a)(3)). Nor can a court admit

statements made during plea negotiations "if the discussions did

not result in a guilty plea or resulted in a later-withdrawn

guilty plea.// Id. (citing Fed. R. Evid. 410(a)(4)).

     Defendanfs motion is unopposed. However, Defendant has

provided no information as to what statements he seeks to

protect and the context in which they were given. Without this

information, the Court is unable to discern whether the

statements are protected by Rule 410. The Court therefore

DENIES Defendanfs First Motion in Limine [Doc. 53] without

prejudice. The Court DIRECTS Defendant, should he desire to

                              -2-
refile the same motion, to include a statement precisely

explaining the statements he seeks to protect and the context in

which the statements were made.

II. R&R

     Defendant filed a Motion to Dismiss From Lack of

Jurisdiction [Doc. 52] on January 9, 2019. Defendant argues

that no court in this district has jurisdiction over his case

because there is no connection between the charged conduct and

this district [Doc. 52 at 1-2] . Defendant filed a Motion to

Dismiss Indictment Based Upon Ex Post Facto Violation [Doc. 59]

on March 5, 2019. Defendant argues that his indictment should

be dismissed because he was charged with conduct that was not

prohibited at the time of the alleged offense in violation of

the ex post facto clause of the United States Constitution [Doc.

59 at 1]. After a thorough analysis. Judge Larkins recommends

that Defendanfs Motion to Dismiss From Lack of Jurisdiction and

Motion to Dismiss Indictment Based Upon Ex Post Facto Violation

be DENIED. The Court, having read and considered the R&R and

noting the absence of any objections, ADOPTS the R&R as the

opinion and order of the Court. For the reasons set forth in

the R&R, Defendant's Motion to Dismiss From Lack of Jurisdiction

[Doc. 52] and Motion to Dismiss Indictment Based Upon Ex Post

Facto Violation [Doc. 59] are DENIED.

III. CONCLUSION

     For the reasons provided above, the Court DENIES WITHOUT

PREJUDICE Defendant's First Motion in Limine [Doc. 53] and

ADOPTS the R&R [Doc. 64] as the opinion and order of the Court.




                              -3-
SO ORDERED this c^€» day of November, 2019.



                              /r^-jr~^<-
                        ORINDA D. EVANS
                        UNITED STATES DISTRICT JUDGE




                        -4-
